DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 4, 8, 16, 17, 18 and 20  are objected to because of the following informalities:  
Claim 1 states “configured measure” in line 3, but should read --configured to measure--.
Claim 1 also states “readers on configured to” in line 5, but should read --readers configured to--. 
Claim 4 states “claim 2, at least four HF RFID readers, each” in line 1, but should read --claim 2, further comprising at least four HF RFID readers, each --. 
Claim 8 states “of one or more wireless physiological sensors within” in line 1, but should read --of the at least one wireless physiological sensors within--. 
Claim 16 states “that a wireless physiological sensor is” in line 2, but should read -- that the wireless physiological sensor is--. 
Claim 17 states “wherein one HF RFID reader is” in line 1, but should read --wherein one of the at least four HF RFID readers is--. 
Claim 18 states “that a wireless physiological sensor is” in lines 2-3, but should read --that the wireless physiological sensor is--. 
Claim 20 states “of claim 14, wherein bassinet is” in lines 2-3, but should read --of claim 14, wherein the bassinet is--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the RFID readers" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the previously recited “at least two RFID readers.”  It is noted that claim 2 also recites this limitation and may need to be amended in kind.
Claims 2-13 inherit the same deficiency.
Claim 4 recites the limitation "the at least four RFID readers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Line 1 references “at least four HF RFID readers” but does not positively recite them as part of the claimed invention; it is also not clear if the RFID readers are the same as the HF RFID readers.
Claim 5 inherits the same deficiency.
Claim 5 recites the limitation "the HF RFID readers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wireless physiological sensors" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 8 and 9 inherit the same deficiency.
Claim 11 recites the limitation "the wireless physiological sensors" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 inherits the same deficiency.
Claim 14 recites the limitation "the RFID readers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the previously recited “at least two RFID readers.”  It is noted that claim 15 also recites this limitation and may need to be amended in kind.
Claims 15-20 inherit the same deficiency.
Claim 16 recites the limitation "the at least four RFID readers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “at least four HF RFID readers.”
Claim 17 inherits the same deficiency.
Claim 18 recites the limitation "the HF RFID readers" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the range distance” and “the NFC circuit " in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (US20050215844A1) in view of Adams (US20080106421A1) and further in view of Liu (US20180049257A1). 
Regarding claim 1, Ten Eyck discloses an infant warming system (Paragraph [0045] "Accordingly, in FIGS. 2 and 3, there is shown perspective views of an infant warming apparatus 30") comprising: a platform configured to support an infant (Paragraph [0046] "As shown, the infant warming apparatus 30 includes an infant platform 34 that underlies and supports an infant.") and at least one wireless physiological sensor configured measure a physiological parameter from the infant and transmit physiological parameter data (Paragraph [0057] "there is a signal processor 60 that receives the signals from at least two physiological sensors 62, other than patient skin temperature, and those signals are representative of physiological conditions of the infant, including weight, EEG, ECG, respiration, arterial blood pressure, non-invasive blood pressure, blood oxygenation, end tidal Co2, patient skin temperature, and x-ray data and the like and the electronic signals representative of those individual sensors and sensed parameters of the physiological condition of the infant are transmitted to the signal processor 60."). 
Ten Eyck does not disclose at least two radio frequency identification (RFID) readers configured to communicate with the at least one wireless physiological sensor to facilitate pairing therewith so as to enable receipt of the physiological parameter data therefrom; wherein the RFID readers each have a range distance that is less than a length of the platform and the at least two RFID readers are positioned such that each of the at least one wireless physiological sensor is in the range distance of at least one of the at least two RFID readers from any location on the platform. Adams discloses in the art of infant health monitoring at least two radio frequency identification (RFID) readers (Paragraph [0031] "Referring again to FIG. 1, the antenna 16 establishes a read zone for the RFID reader 20. The read zone is the region extending from the antenna 16 in which the RFID  reader 20 can detect the RFID tag 14. If the RFID tag 14 is outside the read zone, the RFID reader 20 cannot detect the RFID tag 14; conversely, the RFID reader 20 can detect the RFID tag 14 if in the read zone... It should be appreciated that the antenna 16 could be two or more antennas in electrical communication with the RFID reader 20.") wherein the RFID readers each have a range distance that is less than a length of the platform and the at least two RFID readers are positioned such that each of the at least one wireless physiological sensor is in the range distance of at least one of the at least two RFID readers from any location on the platform (Paragraph [0032] "In some embodiments, the RFID tag 14, antenna 16, and RFID reader 20 may be selected as off the shelf parts and tuned to create a desired read zone. For example, the RFID tag 14 may be selected based on the distance to be read and the desired size of the RFID tag 14. The antenna 16 could be selected based on the desired distance and area need to recognize the RFID tag 14, for example. In some cases, the antenna 16 may be tuned based on the read zone and the desired physical dimensions of the antenna 16, such as by selecting the number of windings and/or pattern of the antenna 16, for example." The reader can be selectively tuned to limit the range distance to reduce interference from outside RFID devices and it would be obvious to position the readers so that the sensor is within the range distance of the readers when the infant is on the platform). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Ten Eyck with the tunable RFID readers positioned so that the readers can read the RFID tag when an infant is on the platform as taught by Adams, since such a modification would provide the predictable results of an infant health monitoring system that has consistent RFID connection while minimizing outside interference. 
Ten Eyck and Adams do not disclose the at least two radio frequency identification (RFID) readers configured to communicate with the at least one wireless physiological sensor to facilitate pairing therewith so as to enable receipt of the physiological parameter data therefrom. Liu discloses acquiring data for a sensor device and pairing automatically via RFID connection (Paragraph [0009] "when it is necessary to acquire data information about the sensor device, reading information from the RFID label by using an RFID function of a terminal device, to acquire information about the wireless short-range communication module such as the MAC address of Bluetooth or WIFI SSID and secret key information and sensor  device type information; judging a used communication mode from the read information; when a Bluetooth function is used, automatically starting, by the terminal device, a Bluetooth module, searching for a Bluetooth module with the corresponding name; after the Bluetooth module is found, performing Bluetooth pairing by automatically inputting the read secret key information; and after pairing is successful, sending a command to establish a connection; and when the read information indicates that the sensor device is connected through WIFI, automatically connecting the terminal device to an SSID of the corresponding wireless local area network and inputting the read secret key information; and after the connection to the SSID of the wireless local area network is successful, automatically connecting client software on the terminal device to the sensor device to acquire data from the sensor device;"). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Ten Eyck and Adams with automatic detection and pairing method via RFID disclosed by Liu, since such a modification would provide the predictable results of an infant health monitoring system that has consistent RFID connection while minimizing outside interference and it provides a safe and easy-to-use control method for performing rapid connection and data transmission between devices without manually starting a wireless short-range communication function.
Regarding claim 13, Ten Eyck further discloses the infant warming system is an incubator or a radiant warmer (Paragraph (0053) "In the lower position of FIG. 2, the infant warming apparatus 30 functions as a normal incubator, since the outer periphery of the infant canopy 32 fits fully over the upper edges of the walls 36 to form therein, an infant compartment that is provided with warm air and controlled humidity in the normal functioning of an incubator.").
Regarding claim 14, Ten Eyck discloses a bassinet configured as part of an infant warming system (Paragraph [0045) "Accordingly, in FIGS. 2 and 3, there is shown perspective views of an infant warming apparatus 30 constructed in accordance with the present invention with the canopy 32 in its upper position in FIG. 2 and in its lower position in FIG. 3."), the bassinet comprising: a platform configured to support an infant (Paragraph [0046] "As shown, the infant warming apparatus 30 includes an infant platform 34 that underlies and supports an infant.").
Ten Eyck does not disclose at least two radio frequency identification (RFID) readers on or around the platform configured to communicate with at least one wireless physiological sensor to facilitate pairing therewith so as to enable receipt of physiological parameter data therefrom; and wherein the RFID readers each have a range distance that is less than a length of the platform and the at least two RFID readers are positioned such that a wireless physiological sensor is in the range distance of at least one of the at least two RFID readers from any location on the platform. Adams discloses in the art of infant health monitoring at least two radio frequency identification (RFID) readers on or around the platform (Paragraph [0031] " Referring again to FIG. 1, the antenna 16 establishes a read zone for the RFID reader 20. The read zone is the region extending from the antenna 16 in which the RFID reader 20 can detect the RFID tag 14. If the RFID tag 14 is outside the read zone, the RFID reader 20 cannot detect the RFID tag 14; conversely, the RFID reader 20 can detect the RFID tag 14 if in the read zone. For example, the read zone may be the region in which the interrogation signal emanates from the antenna 16 in embodiments in which the RFID tag 14 is either a passive or semi-active RFID tag. Preferably, the read zone is configured such that the RFID tag 14 is outside the read zone when the infant 12 is lying on his/her back, but within the read zone when the infant 12 is lying on his/her stomach. By way of example only, the read zone may extend less than approximately two inches from the antenna 16 in one embodiment. By way of another example, the read zone may have a width of  approximately one to two feet in some embodiments. As shown, the antenna 16 extends transversely a greater width than that of the infant's 12 torso. In the example shown, the antenna 16 is a planar antenna that extends substantially the entire length of the infants' 12 torso. It should be appreciated that the antenna 16 could be two or more antennas in electrical communication with the RFID reader 20.”) wherein the RFID readers each have a range distance that is less than a length of the platform and the at least two RFID readers are positioned such that a wireless physiological sensor is in the range distance of at least one of the at least two RFID readers from any location on the platform (Paragraph [0032] "In some embodiments, the RFID tag 14, antenna 16, and RFID reader 20 may be selected as off the shelf parts and tuned to create a desired read zone. For example, the RFID tag 14 may be selected based on the distance to be read and the desired size of the RFID tag 14. The antenna 16 could be selected based on the desired distance and area need to recognize the RFID tag 14, for example. In some cases, the antenna 16 may be tuned based on the read zone and the desired physical dimensions of the antenna 16, such as by selecting the number of windings and/or pattern of the antenna 16, for example." The reader can be selectively tuned to limit the range distance to reduce interference from outside RFID devices and it would be obvious to position the readers so that the sensor is within the range distance of the readers when the infant is on the platform). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Ten Eyck with the tunable RFID readers positioned so that the readers can read the wire physiological sensor when an infant is on the platform as taught by Adams, since such a modification would provide the predictable results of an infant health monitoring system that has consistent RFID connection while minimizing outside interference. 
Ten Eyck and Adams do not disclose the at least two radio frequency identification (RFID) readers configured to communicate with the at least one wireless physiological sensor to facilitate pairing therewith so as to enable receipt of the physiological parameter data therefrom. Liu discloses acquiring data for a sensor device and pairing automatically via RFID connection (Paragraph [0009] "when it is necessary to acquire data information about the sensor device, reading information from the RFID label by using an RFID function of a terminal device, to acquire information about the wireless short-range communication module such as the MAC address of Bluetooth or WIFI SSID and secret key information and sensor  device type information; judging a used communication mode from the read information; when a Bluetooth function is used, automatically starting, by the terminal device, a Bluetooth module, searching for a Bluetooth module with the corresponding name; after the Bluetooth module is found, performing Bluetooth pairing by automatically inputting the read secret key information; and after pairing is successful, sending a command to establish a connection; and when the read information indicates that the sensor device is connected through WIFI, automatically connecting the terminal device to an SSID of the corresponding wireless local area network and inputting the read secret key information; and after the connection to the SSID of the wireless local area network is successful, automatically connecting client software on the terminal device to the sensor device to acquire data from the sensor device;"). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Ten Eyck and Adams with automatic detection and pairing method via RFID disclosed by Liu, since such a modification would provide the predictable results of an infant health monitoring system that has consistent RFID connection while minimizing outside interference and it provides a safe and easy-to-use control method for performing rapid connection and data transmission between devices without manually starting a wireless short-range communication function.
Regarding claim 20, Ten Eyck further discloses the bassinet is configured as part of an incubator or a radiant warmer (Paragraph (0053) "In the lower position of FIG. 2, the infant warming apparatus 30 functions as a normal incubator, since the outer periphery of the infant canopy 32 fits fully over the upper edges of the walls 36 to form therein, an infant compartment that is provided with warm air and controlled humidity in the normal functioning of an incubator.").

Claims 2, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (US20050215844A1), Adams (US20080106421A1) and Liu (US20180049257A1) as applied to claims 1 and 14 above, and further in view of Ma (US20190327774A1).
Regarding claim 2, Ten Eyck, Adams and Liu do not disclose the RFID readers are configured as high frequency RFID (HF RFID) readers. Ma teaches RFID readers that are configured as HF RFID readers (Paragraph [0021] "Near field communication (NFC), which is also called as a short-range wireless communication, is a short-range high frequency wireless communication technology that allows electronic devices to perform contactless point-to-point data transmission to exchange data within a short distance such as 10 cm (3 .9 inches). The technology evolved from the contactless Radio Frequency Identification (RFID) technology and was developed by Philips Semiconductors (now NXP Semiconductors), Nokia, and Sony on the basis of RFID and interconnect technologies. NFC is a shortrange high frequency radio technology that operates at 13.56 MHz within 10 cm with three transmission rates at 106 Kbit/s, 212 Kbit/s and 424 Kbit/s."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams and Liu, with the RFID readers configures to be HF RFID as taught by Ma, since such a modification would provide the predictable results of allowing the readers to quickly identify and pair while the short range of HF RFID readers limits outside interference.
Regarding claim 11, Ten Eyck, Adams and Liu do not disclose at least one NFC circuit on the infant warming system, wherein pairing between the wireless physiological sensor and the infant warming system is initiated when the wireless physiological sensor enters the range distance of the NFC circuit. Ma teaches at least one NFC circuit on the infant warming system (Paragraph (0031) "As shown in FIG. 1, the mobile phone fixture 110 may further include an NFC area 111 to provide NFC functionalities. For example, the NFC area 11 may be placed between the grippers of the clamping structure. The NFC area 111 will be described in detail below with reference to FIG. 2. As shown in FIG. 2, the NFC area 111 may include an NFC chip 113, an NFC coil 115, and an NFC pad 117. "), wherein pairing between the wireless physiological sensor and the infant warming system is initiated when the wireless physiological sensor enters the range distance of the NFC circuit (Paragraph (0049) "The method for automatic pairing 500 performed at the first device 600 and the first device 600 will be described below with reference to FIG. 5 and FIG. 6 according to embodiments of the present disclosure."  Paragraph (0052) "In some embodiments, the first communication technology may be an NFC or a RFID communication technology, and the second communication technology may be a Bluetooth or a Wi-Fi communication technology. Further, in some embodiments, the first device 600 may be a mobile terminal gimbal, and the second device 800 may be a mobile terminal. Furthermore, in some embodiments, prior to step S510, the method 500 may further include: bringing the second device 800 to be relatively close to the first device 600, to be within a communication range of the first communication technology."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams and Liu, with the NFC circuit that initiates pair when the sensor enters the range distance as taught by Ma, since such a modification would provide the predictable results of allowing the readers to quickly identify and pair with limited user input.
Regarding claim 12, Ma further discloses the wireless physiological sensor further  includes an NFC circuit (Paragraph (0031) "As shown in FIG. 1, the mobile phone fixture 110may further include an NFC area 111 to provide NFC functionalities. For example, the NFC area 11 may be placed between the grippers of the clamping structure. The NFC area 111 will be described in detail below with reference to FIG. 2. As shown in FIG. 2, the NFC area 111 may include an NFC chip 113, an NFC coil 115, and an NFC pad 117. ") and is configured to only transmit its sensor identification to the infant warming system via NFC (Paragraph (0023) "The present disclosure provides a technical solution that allows a handheld gimbal and a mobile terminal (e.g., a mobile phone, a tablet, etc.) to quickly identify and pair with each other. Various embodiments may allow two devices to mutually determine the presence of each other and the identity of the other device using a first communication method, including a first communication technology having a smaller communication range (e.g., NFC, RFID, etc.), then a second communication method, including a second communication technology having a relatively larger communication range. Higher transmission speed (e.g., Bluetooth, Wi-Fi, etc.) may be used to establish a communication connection or pairing relationship based on the identified information (e.g., an identifier of the other device, the network address, etc.) to facilitate the interactions (e.g., control, data transfer, etc.) between the two devices. Hence, using the first communication technology with a smaller communication range, most of the other devices that may cause interference within the communication range of the second communication technology may be excluded, so the devices that need to be paired may be quickly identified. Subsequently, a communication connection between the two (or more) devices may be established using the second communication technology with larger communication range and higher communication rate."  Paragraph (0032) "It can be understood that a device identification module is not limited to the NFC area 111 and may be other modules such as a RFID module.").
Regarding claim 15, Adams previously disclosed HF RFID reader configured to have a range distance less than a width of the platform (Paragraph (0032) "In some embodiments, the RFID tag 14, antenna 16, and RFID reader 20 may be selected as off the shelf parts and tuned to create a desired read zone. For example, the RFID tag 14 may be selected based on the distance to be read and the desired size of the RFID tag 14. The antenna 16 could be selected based on the desired distance and area need to recognize the RFID tag 14, for example. In some cases, the antenna 16 may be tuned based on the read zone and the desired physical dimensions of the antenna 16, such as by selecting the number of windings and/or pattern of the antenna 16, for example. In some cases, the antenna 16 may be selected and tuned based on the frequency of the RFID reader 20." Where in the tunability of the RFID, which can be applied to an HF RFID in the same technical manner, allows the user to configure the range distance to a preferred distance, in this case less than the width of the platform). Ten Eyck, Adams and Liu do not disclose the RFID readers are configured as high frequency RFID (HF RFID) readers. Ma teaches RFID readers that are configured as HF RFID readers (Paragraph [0021] "Near field communication (NFC), which is also called as a short-range wireless communication, is a short-range high frequency wireless communication technology that allows electronic devices to perform contactless point-to-point data transmission to exchange data within a short distance such as 10 cm (3 .9 inches). The technology evolved from the contactless Radio Frequency Identification (RFID) technology and was developed by Philips Semiconductors (now NXP Semiconductors), Nokia, and Sony on the basis of RFID and interconnect technologies. NFC is a shortrange high frequency radio technology that operates at 13.56 MHz within 10 cm with three transmission rates at 106 Kbit/s, 212 Kbit/s and 424 Kbit/s."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams and Liu, with the RFID readers configures to be HF RFID as taught by Ma, since such a modification would provide the predictable results of allowing the readers to quickly identify and pair while the short range of HF RFID readers limits outside interference.
Regarding claim 18, Ma further discloses the HF RFID readers are NFC devices and the range distance is 10 cm or less (Paragraph [0034] "Next, a schematic diagram of a mobile phone having an NFC function will be described in detail with reference to FIG. 3. FIG. 3 is a schematic diagram illustrating an approximate location of an NFC chip 21 O in an NFC-enabled mobile phone 200 according to an embodiment of the present disclosure. As shown in FIG. 3, the NFC-enabled mobile phone 200 may include an NFC chip 210 near its center portion, and the NFC-enabled mobile phone 200 may communicate and interact with other NFC devices through the NFC chip 210. Of course, the present disclosure is not limited thereto. In fact, the NFC chip 210 may be placed at any location of the mobile phone 200. As described above, since the communication range of the NFC technology is generally in the range of 10 cm, in the embodiment of the present disclosure, the NFC chip 210 may be placed at any location of the mobile phone 200 without substantially affecting its normal operation.") and Adams further discloses the HF RFID readers are positioned such that a wireless physiological sensor is in the range distance of at least one of the RFID readers from any location on the platform (Paragraph [0032] "In some embodiments, the RFID tag 14, antenna 16, and RFID reader 20 may be selected as off the shelf parts and tuned to create a desired read zone. For example, the RFID tag 14 may be selected based on the distance to be read and the desired size of the RFID tag 14. The antenna 16 could be selected based on the desired distance and area need to recognize the RFID tag 14, for example. In some cases, the antenna 16 may be tuned based on the read zone and the desired physical dimensions of the antenna 16, such as by selecting the number of windings and/or pattern of the antenna 16, for example.").
Regarding claim 19, Ten Eyck, Adams and Liu do not disclose at least one NFC circuit on the bassinet, wherein pairing between the wireless physiological sensor and the infant warming system is initiated when the wireless physiological sensor enters the range distance of the NFC circuit. Ma teaches at least one NFC circuit on the infant warming system (Paragraph (0031) "As shown in FIG. 1, the mobile phone fixture 110 may further include an NFC area 111 to provide NFC functionalities. For example, the NFC area 11 may be placed between the grippers of the clamping structure. The NFC area 111 will be described in detail below with reference to FIG. 2. As shown in FIG. 2, the NFC area 111 may include an NFC chip 113, an NFC coil 115, and an NFC pad 117. "), wherein pairing between the wireless physiological sensor and the infant warming system is initiated when the wireless physiological sensor enters the range distance of the NFC circuit (Paragraph (0049) "The method for automatic pairing 500 performed at the first device 600 and the first device 600 will be described below with reference to FIG. 5 and FIG. 6 according to embodiments of the present disclosure."  Paragraph (0052) "In some embodiments, the first communication technology may be an NFC or a RFID communication technology, and the second communication technology may be a Bluetooth or a Wi-Fi communication technology. Further, in some embodiments, the first device 600 may be a mobile terminal gimbal, and the second device 800 may be a mobile terminal. Furthermore, in some embodiments, prior to step S510, the method 500 may further include: bringing the second device 800 to be relatively close to the first device 600, to be within a communication range of the first communication technology."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams and Liu, with the NFC circuit that initiates pair when the sensor enters the range distance as taught by Ma, since such a modification would provide the predictable results of allowing the readers to quickly identify and pair with limited user input.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (US20050215844A1), Adams (US20080106421A1) and Liu (US20180049257A1) as applied to claim 1 above, and further in view of Jaing (US20160302253A1).
Regarding claim 6, Ten Eyck, Adams and Liu do not disclose comprising a controller configured to control pairing between each of the at least one wireless physiological sensor and all of the RFID readers. Jaing teaches pairing wireless sensors with an access point control panel (Paragraph [0020] "As seen, the method 100 can include enabling a pairing mode on an access point or a control panel of the network as in 102 and the access point or control panel transmitting a pairing permit message as in 104. For example, in some embodiments, the access point or control panel can transmit the pairing permit message on a pairing channel and in a pairing time slot, which, in some embodiments, can have a super frame duration. In some embodiments, the access point or control panel can transmit the pairing permit message continuously or periodically, for example, at periodic intervals, and in some embodiments, the access point or control panel can operate in a low power mode while transmitting the pairing permit message."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams and Liu, with the with the control panel to control pairing of sensors as taught by Jiang, since such a modification would provide the predictable results of allowing providing security and connection validation of the sensors. 
Regarding claim 7, Jiang further discloses comprising a user interface on the infant warming system (Paragraph [0036] "The access point or control panel 320 can include at least a user interface 321, a transceiver 322, control circuitry 323, one or more programmable processors 324, and executable control software 325 as would be understood by one or ordinary skill in the art."), wherein the controller is configured to control the user interface to require user input to approve the pairing between each of the wireless physiological sensors and all of the RFID readers (Paragraph [0027] 'While the access point or control panel is in the testing mode, the method 100 can determine if there are sensing devices to be tested as in 136. If so, then the method 100 can include placing a sensing device to be tested in a mounting location as in 138 and executing a testing sequence, for example, a Go/No Go test as in 140. In some embodiments, executing the testing sequence as in 140 can include receiving user input at the sensing device to begin the testing sequence." Paragraph[ 0028] "The method 100 can determine whether the testing sequence executed as in 140 is successful as in 142. If so, then the access point or control panel can approve the sensing device as in 144, and a user can be confident that the sensing device will be able to wirelessly communicate with the access point or control panel when installed. However, if the method 100 determines that the testing sequence executed as in 140 is unsuccessful as in 142, then the method 100 can place the sensing device to be tested in a new mounting location as in 138 and re-execute the testing sequence as in 140.").

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (US20050215844A1), Adams (US20080106421A1), Liu (US20180049257A1) and Jaing (US20160302253A1) as applied to claim 7 above, and further in view of Ikonen (GB2533791A).
Regarding claim 8, Ten Eyck, Adams, Liu and Jiang do not disclose the user interface is configured to display a list of one or more wireless physiological sensors within the distance range of at least one of the RFID readers. Ikonen teaches it is known that a controller searches for wireless medical sensors in a defined range and displays a list of available wireless sensors (Abstract). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams, Liu and Jiang, with the with the control panel to display a list of available sensors within range as taught by Ikonen, since such a modification would provide the predictable results of allowing providing feeding back to the user to know if sensors area available and provide confirmation of connection. 
Regarding claim 9, Ikonen further discloses the user interface is configured to receive a user selection at the user interface of a selected physiological sensor from the list of wireless physiological sensors and the controller is configured to then pair with the selected wireless physiological sensor (Paragraph [0028] "The host 20 can be configured so that when activated the host will search for all available wireless devices 11, 12, 13, 14, sensors, in its radio coverage area. The host 20 may then be so configured that when available and compatible wireless devices, sensors, notice the host searching, the wireless devices are identified by displaying a unique representation and the corresponding unique representation may also be displayed on the list of the host to identify the wireless device. The representation is unique in the sense that each representation is only used for one wireless device. For example if one wireless sensor is identified as being green on the wireless sensor itself, and listed as green in the list on the host, then no other wireless device use the same green colour. The association, the pairing and connection of the wireless device 12 to the hub 20 of the wireless MEAN, may be made by selecting the wireless device 12, for example by clicking on its symbol 120 on the screen 22 of the host 20.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ten Eyck (US20050215844A1), Adams (US20080106421A1), Liu (US20180049257A1) and Jaing (US20160302253A1) as applied to claim 6 above, and further in view of Ma (US20190327774A1). 
Regarding claim 10, Ten Eyck, Adams, Liu and Jiang do not disclose the controller is configured to automatically initiate pairing with each of the at least one wireless physiological sensor upon receipt of a sensor identification from an unpaired sensor within the distance range of one of the at least two RFID readers. Ma teaches the controller is configured to automatically initiate pairing with each of the at least one wireless physiological sensor upon receipt of a sensor identification from an unpaired sensor within the distance range of one of the at least two RFID readers (Paragraph [0049] "The method for automatic pairing 500 performed at the first device 600 and the first device 600 will be described below with reference to FIG. 5 and FIG. 6 according to embodiments of the present disclosure."  Paragraph [0052] "In some embodiments, the first communication technology may be an NFC or a RFID communication technology, and the second communication technology may be a Bluetooth or a Wi-Fi communication technology. Further, in some embodiments, the first device 600 may be a mobile terminal gimbal, and the second device 800 may be a mobile terminal. Furthermore, in some embodiments, prior to step S510, the method 500 may further include: bringing the second device 800 to be relatively close to the first device 600, to be within a communication range of the first communication technology."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Ten Eyck, Adams, Liu and Jiang, with the with the automatic pairing method as taught by Ma, since such a modification would provide the predictable results of allowing a user to quickly identify and pair sensors. 

Allowable Subject Matter
Claims 3-5 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art is exemplified by Ten Eyck, Adams, Ma, Jiang and Ikonen. 
Regarding claim 3, none of the prior art alone or in combination teaches or fairly suggest an infant warming system that comprises three HF RFID readers. The use of multiple RFID readers in combination is rare in any art and the prior art commonly teaches to using multiple RFID readers for locating an object, not for the claimed subject matter. 
Claims 4-5 are dependent on claim 3.
Regarding claim 16, none of the prior art alone or in combination teaches or fairly suggest a bassinet that comprises four HF RFID readers. The use of multiple RFID readers in combination is rare in any art and the prior art commonly teaches to using multiple RFID readers for locating an object, not for the claimed subject matter. 
Claim 17 is dependent on claim 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791